 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JACOB FISHER,                                         No. 2:18-cv-2725-EFB P
12                          Petitioner,
13               v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA, et al.,
15
                            Respondents.
16

17

18             Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

19   28 U.S.C. § 2254. He has not, however, filed an in forma pauperis affidavit or paid the required

20   filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner will be provided the opportunity

21   to either submit the appropriate affidavit in support of a request to proceed in forma pauperis or

22   submit the appropriate filing fee.

23             In accordance with the above, IT IS HEREBY ORDERED that:

24           1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

25              support of his request to proceed in forma pauperis or the appropriate filing fee;

26              petitioner’s failure to comply with this order may result in this action being dismissed;

27              and

28   /////
 1       2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis form
 2          used by this district.
 3   Dated: October 15, 2018.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
